OPINION ON MOTION POR REHEARING.
BLAND, P. J.
— In his motion for rehearing plaintiff calls our attention to an instruction given in the case of the Conrad Grocer Co. v. Railroad, 89 Mo. App. (St. L.) 391, in which case the jury was told that it was the duty of the motorman and conductor to keep a vigilant watch, etc., and to the fact that the judgment in that case was affirmed whereas the judgment in the case at bar was reversed for error in giving a substantially identical instruction. The instruction in the Conrad Grocer Company case was not objected to on the ground that the jury was instructed that it was the duty of both the motorman and conductor to keep a vigilant watch, etc., and this feature of the instruction is nowhere mentioned in the opinion in that case and was evidently overlooked. The opinion in the case places the duty to keep a vigilant watch, etc., on the motorman alone. The case is, therefore, not authority for the notion that it is always the duty of both motorman and conductor to keep a vigilant watch, etc. Situations might be found when it would be the duty of both *384the motorman and conductor to observe all the requirements of the ordinance, but they do not exist in the Conrad Grocer Company case nor are they to be found in this case.
The motion for rehearing is overruled.
Barclay and Goocle, JJ., concur.